ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
CDM Constructors Inc.                        ) ASBCA Nos. 62894-ADR, 63247-ADR
                                             )            63326-ADR, 63327-ADR
                                             )            63328-ADR
                                             )
Under Contract No. W912HN-15-C-0015          )

APPEARANCES FOR THE APPELLANT:                  C. Damon Gunnels, Esq.
                                                Brad C. Parrott, Esq.
                                                 Hudson Lambert Parrott Walker, LLC
                                                 Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                 Michael P. Goodman, Esq.
                                                 Engineer Chief Trial Attorney
                                                Laura J. Arnett, Esq.
                                                Allie E. Vandivier, Esq.
                                                 Engineer Trial Attorneys
                                                 U.S. Army Engineer District, Savannah

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: August 1, 2022



                                              Stephanie Cates-Harman
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62894-ADR, 63247-
ADR, 63326-ADR, 63327-ADR, 63328-ADR Appeals of CDM Constructors Inc.,
rendered in conformance with the Board’s Charter.

      Dated: August 2, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2